DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 allowed.
The following is an examiner’s statement of reasons for allowance: 
1. A method for cooperative working between a plurality of terminal devices, comprising: 
sending, by a primary device, networking information to a plurality of secondary devices, wherein the networking information is configured to facilitate establishing a cooperative network between the primary device and the plurality of secondary devices, wherein the primary device has a permission to manage the cooperative network; 
receiving, by the primary device, networking confirmation information sent by the plurality of secondary devices, wherein the networking confirmation information indicating that the secondary devices have accessed the cooperative network; 
sending, by the primary device, configuration information to the plurality of secondary devices separately, wherein the configuration information is configured to instruct to switch, based on a preset management permission switching mechanism when the primary device becomes abnormal or the primary device exits from the cooperative network, the permission to manage the cooperative network; and 
clearing, by the primary device when one of the plurality of secondary devices becomes abnormal, the secondary device from the cooperative network based on a preset clearing rule.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walling (US 2020/0059352) is pertinent as it teaches:
[0029] Briefly, the add policy allows a current peer to propose that a new peer be allowed into the group and must be a unanimous decision. The remove policy allows the group peers to “vote out” a peer of the group with a unanimous decision except for the vote of the peer being voted out. Possible reasons for removing a peer might include a peer no longer aligning with the values/mission of the group, or a peer's device that they use to access the group being lost or stolen i.e. a “rogue” device. The replace policy would be used to essentially update a group peer's information, namely, their associated device. The main use case for this policy is if a peer loses their associated device and needs to associate a new one they could contact the rest of the group externally so that a vote could be cast to replace their information. The policy for this vote would be “m/n” where “m” is a majority vote. The leave policy allows a peer to leave the group and is essentially the same as the remove policy except that only the peer leaving has to vote.

However, the claim fails to teach or render obvious the limitations:
sending, by the primary device, configuration information to the plurality of secondary devices separately, wherein the configuration information is configured to instruct to switch, based on a preset management permission switching mechanism when the primary device becomes abnormal or the primary device exits from the cooperative network, the permission to manage the cooperative network; and 

clearing, by the primary device when one of the plurality of secondary devices becomes abnormal, the secondary device from the cooperative network based on a preset clearing rule.

as required by the independent claims.
Yamada (US 2015/0039740 is pertinent as it teaches:
[0031] When the child node receives this, the child node is temporarily brought into the hold state (state in which it does not participate in the network after being reset) but does not delete the network information. According to a certain implementation, the child node is brought into the hold state 5 seconds after receiving it. On the other hand, the parent node deletes the information about the child node to leave, from its adjacent table or other internal data structures (Non-Patent Document 1: 3.6.1.10.2 Method for a Device to Remove Its Child from the Network).

However, the claim fails to teach or render obvious the limitations:


clearing, by the primary device when one of the plurality of secondary devices becomes abnormal, the secondary device from the cooperative network based on a preset clearing rule.

as required by the independent claims.
Manion (US 2004/0148611) is pertinent as it teaches:
[0066] The group class 264 exposes several static methods. The initialize method must be used to move the object's from the Unitialized state. No events will be fired before the application calls this method. The connect method can be used to attempt to reconnect to other peers. It is only necessary to calls this method if the group's state is disconnected. The disconnect method can be used to disconnect from the group, while the delete membership method allows a peer to leave a group permanently. When this occurs, the group state is changed to invalid. None of the records in the store 300 are accessible after the application makes this call. The object will be removed from the group collection for the identity. The static method create invitation creates an XML invitation 270 that can be used to join the group. An exception will be raised if the user does not have the right to create invitations. The group class 264 also exposes the get peers method, which creates a peer collection 272 of all the peers in the group. The get peer function retrieves the peer object 274 associated with the peer ID.

However, the claim fails to teach or render obvious the limitations:
sending, by the primary device, configuration information to the plurality of secondary devices separately, wherein the configuration information is configured to instruct to switch, based on a preset management permission switching mechanism when the primary device becomes abnormal or the primary device exits from the cooperative network, the permission to manage the cooperative network; and 

clearing, by the primary device when one of the plurality of secondary devices becomes abnormal, the secondary device from the cooperative network based on a preset clearing rule.

as required by the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. MORLAN
Primary Examiner
Art Unit 2419



/ROBERT M MORLAN/Primary Examiner, Art Unit 2419